                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

RODERICK L. BONNER, #1878165                     §

VS.                                              §                 CIVIL ACTION NO. 6:18cv373

PAM PACE, ET AL.                                 §

                   ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Roderick L. Bonner, a prisoner currently confined in the Texas prison system,

proceeding pro se and in forma pauperis, filed his original complaint (Dkt. #1), pursuant to 42

U.S.C. § 1983, seeking to sue prison officials for deliberate indifference to his serious medical

needs for the removal of a “medical box”—a storage container for inmate property when the

storage lockers are too far above the inmate’s normal reach.

       On May 8, 2019, Mr. Bonner filed a motion for an order to direct the LeBlanc Unit to make

copies for him. (Dkt. #67). Mr. Bonner’s motion was construed as a writ of mandamus since it

appeared to request that the Court use its general powers to compel the LeBlanc Unit to make

copies. The motion was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636.

       The Report and Recommendation of the Magistrate Judge (Dkt. #70), which contains

proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration. Mr. Bonner filed objections to the Report on May 17, 2019. (Dkt.

#73). In his objections, Mr. Bonner states that the LeBlanc Unit refused to make copies of ATCP-

05 and that he could afford to pay for the copies, if only the unit will make the copies.



                                                 1
       Having conducted a de novo review of the objections raised by Mr. Bonner, the court is of

the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts the

same as the findings and conclusions of the court. It is therefore

       ORDERED that the Report and Recommendation on Mr. Bonner’s motion for an order to

direct the LeBlanc Unit to make copies, construed as a writ of mandamus, (Dkt. #70) is

ADOPTED. It is further

       ORDERED that Mr. Bonner’s motion for an order requiring the LeBlanc Unit to make

copies, construed as a writ of mandamus, (Dkt. #67) is DENIED.

              .    SIGNED this the 17th day of June, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE




                                                 2
